           Case 1:18-cv-01551-ESH Document 170 Filed 07/29/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                            Plaintiffs,

                    v.                                 Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                           Defendants.



                                               ORDER

          As discussed on the video- and tele-conference that took place today, July 29, 2020, it is

hereby:

          ORDERED that by September 8, 2020, plaintiffs shall file an amended complaint,

either with defendants’ consent or accompanied by a motion pursuant to Federal Rule of Civil

Procedure 15(a)(2).




                                                       _______________________
                                                       ELLEN S. HUVELLE
                                                       United States District Judge

Date: July 29, 2020
